PER CURIAM.
The two patents involved in this case were so thoroughly and satisfactorily discussed in the opinion of the trial judge, reported in (D.C.) 13 F.Supp. 331, that an additional opinion by this court affirming the decree below could be in substance only repetition.
The vital element which differentiated Lyon’s tire cover from the prior art was its resiliency, expansibility, and contractible power. These features enabled it to be expanded, snapped on the tire, and to hold itself in place, and this when inclosing^ different sizes of tires. These elements are not in the defendant’s box-like cover, which, although having some flexibility, has no retractile power. Moreover, it is clamped into place by a toggle lock.
So regarding, we affirm, on the opinion of the court below, its decree that the first patent was not infringed and the second was invalid for lack of -invention.